DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki Akira (JP 6739317 B2).
Regarding claim 1, Akira discloses an internal combustion engine control device (1) applied to an internal combustion engine, the internal combustion engine control device comprising: an injector-temperature calculation unit that calculates an injector temperature based on a coil resistance value of an injector (a temperature calculated from a resistance value of a coil of an injector 7 of the internal combustion engine; see abstract); an internal-combustion engine temperature calculation unit that calculates a 
Regarding claim 2, wherein the correction unit calculates an initial value of a correction amount (correction amount is set  to a limit valve, machine translation, page 17, paragraph 4) for correcting the temperature of the internal combustion engine based on a relative relation with respect to the difference between the injector temperature and the ambient temperature, and decreases the correction amount with a passage of time since start-up of the internal combustion engine; also see abstract.

Regarding claim 4, wherein the internal combustion engine control device (1) further comprises a first temperature sensor and a second temperature sensor  (12a, 12b) respectively placed correspondingly to a first position and a second position at which a temperature difference occurs therebetween when the internal combustion engine control device is driven, and when a difference between a first temperature detected by the first temperature sensor and a second temperature detected by the second temperature sensor is equal to or smaller than a  second predetermined value, the cold/warmed-up state determination unit determines that the internal combustion engine is in the cold state.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose fuel injector temperature based on coil resistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.